— Judgment unanimously affirmed without costs. Memorandum: We affirm the judgment for reasons stated in the decision of Supreme Court (Balbach, J.H.O.). We add only that defendants stipulated to plaintiffs theory of damages (entitlement to the return of the purchase price) and, therefore, defendants are precluded from arguing on appeal that such theory is not cognizable under law (see, Freidus v Eisenberg, 71 NY2d 981, 982). (Appeal from Judgment of Supreme Court, Suffolk County, Balbach, J.H.O.— Fraud.) Present — Dillon, P. J., Doerr, Boomer, Pine and Law-ton, JJ.